Exhibit 10.1

GLACIER BANCORP, INC.

NONEMPLOYEE SERVICE PROVIDER

DEFERRED COMPENSATION PLAN

Effective as of July 25, 2012

Glacier Bancorp, Inc. (the “Company”), a Montana corporation, hereby establishes
this Nonemployee Service Provider Deferred Compensation Plan (the “Plan”),
effective as of July 25, 2012. The Plan is a nonqualified deferred compensation
plan that is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a certain non-employee service providers of the
Company and its Affiliates. The term “Affiliate,” as used in this Plan, shall
mean an entity that is treated as a single employer with the Company under
Sections 414(b) or 414(c) of the U.S. Internal Revenue Code of 1986, as amended
(“Code”).

ARTICLE I - ELIGIBILITY TO PARTICIPATE

Participation in the Plan is limited to such non-employee service providers of
the Company or its Affiliates as the Board of Directors (“Board”) of the Company
may identify by resolution from time to time as being eligible to participate in
the Plan.

ARTICLE II - ELECTION TO DEFER

a. ELECTION TO DEFERRAL An individual who is eligible to participate in the Plan
may elect to defer compensation hereunder, and become a participant in the Plan
(“Participant”), by delivering to the Company a “Deferral Election Form”
(substantially in the form attached hereto as Exhibit A) and a “Payment Election
Form” (substantially in the form attached hereto as Exhibit B).

b. TIME OF DEFERRAL ELECTION. An election to defer compensation, made in the
manner described in paragraph a. of this Article II, shall be effective to defer
compensation earned for services performed in the first calendar year after the
calendar year in which the election is made and in all future years, until
revoked as provided in the Plan. Notwithstanding the immediately preceding
sentence, in the case of the first calendar year in which an individual becomes
eligible to participate in the Plan, as described in Treas. Reg.
Section 1.409A-2(a)(7), if the individual makes an election to defer
compensation within thirty (30) days after the date he becomes eligible to
participate in the Plan, then the election to defer compensation shall be
effective to defer compensation earned for services to be performed in that year
after the election.

c. MAXIMUM ANNUAL DEFERRAL. A Participant may elect to defer under the Plan up
to 100% of fees that that he earns for services performed during a calendar year
as a non-employee service provider of the Company or an Affiliate.

d. REVOCATION OF DEFERRAL ELECTION. A Participant may revoke an election to
defer compensation under the Plan by delivering to the Company a new Deferral
Election Form indicating therein that he elects to discontinue deferral of
compensation under the Plan. The new Deferral Election Form shall only be
effective with respect to compensation earned for services performed in calendar
years after the calendar year in which the new form is delivered to the Company,
and the last valid deferral election shall remain in effect with respect to
compensation earned for services performed in the calendar year of such
delivery.



--------------------------------------------------------------------------------

e. CHANGE IN AMOUNT DEFERRED. A Participant may change the amount that he elects
to defer under the Plan by delivering to the Company a new Deferral Election
Form indicating therein that he elects to change the amount of compensation that
he defers under the Plan and showing the new amount that he elects to defer. The
new Deferral Election Form shall only be effective with respect to compensation
earned for services performed in calendar years after the calendar year in which
the new form is delivered to the Company, and the last valid deferral election
shall remain in effect with respect to compensation earned for services
performed in the calendar year of such delivery.

f. NO DEFERRALS AFTER PAYMENTS BEGIN. A Participant may not defer hereunder
compensation, if any, earned for services performed after the occurrence of the
Payment Trigger Event elected by him.

ARTICLE III - DEFERRED AMOUNTS

Amounts deferred by a Participant pursuant to a Deferral Election Form shall be
credited, as of the date such amounts would otherwise be paid to the
Participant, to a bookkeeping account (“Account”) maintained in the name of the
Participant on the books and records of the Company. If the Account of a
Participant has a credit balance as of December 31 of a calendar year, the
Company shall adjust the Account as of the end of such calendar year to reflect
a rate of return (either positive or negative) equal to fifty percent (50%) of
return on average equity of common stock issued by the Company as of December 31
of such calendar year (which return on average equity shall be determined by the
Company using such rounding conventions as it determines, in its sole
discretion, to be appropriate). Such adjustment shall be made by multiplying the
fifty percent (50%) of return on average equity by the average daily balance in
the Account in the calendar year, and adding or subtracting the resulting
product from the credit balance. The balance of the Account, as of any time,
shall be the sum of amounts deferred by a Participant and credited to his
Account on or before such time, plus or minus adjustments to such Account under
the immediately preceding sentence on or before such time, less any amounts paid
or withdrawn from such Account under Article IV on or before such time.

ARTICLE IV - PAYMENTS TO PARTICIPANTS

a. PAYMENT TRIGGER EVENTS. Amounts credited to the Account of a Participant
shall be paid to him on, or beginning on, the first day of the first month
immediately following the month in which one of the following events (“Payment
Trigger Event”) occurs, as elected by the Participant in a Payment Election
Form:

 

  (i) Separation from Service (defined below);

 

  (ii) Attainment of age sixty-five (65);

 

  (iii) Any of the first five (5) anniversary dates following his Separation
from Service, as specified by Participant in his Payment Election Form; or



--------------------------------------------------------------------------------

  (iv) Any of the first five (5) anniversary dates following his attainment of
age sixty-five (65), as specified by Participant in his Payment Election Form.

b. FORM OF PAYMENT - LUMP-SUM OR INSTALLMENT. Amounts credited to the Account of
a Participant shall be paid to him in either a single lump-sum or in equal
annual installments over a period of five (5) years, as elected by the
Participant in a Payment Election Form.

c. SUBSEQUENT CHANGE IN TIME OR FORM OF PAYMENT. A Participant may not change
the Payment Trigger Event or the form of payment elected by him at the time he
first becomes a Participant. If a Participant revokes his election to defer
compensation, as permitted in the Plan, and subsequently makes an election to
continue deferring compensation hereunder, then the Payment Trigger Event and
form of payment previously elected by him shall govern all payments to him under
the Plan.

d. PAYMENTS ON DEATH OF PARTICIPANT. If Participant dies before he is paid the
entire balance of his Account, then the Company shall pay the unpaid balance of
the Account, within ninety (90) days following his death, in a single lump-sum
to the primary or contingent Designated Beneficiary, as elected by the
Participant. If a primary Designated Beneficiary does not survive Participant,
then the share otherwise payable to him shall be paid to the primary Designated
Beneficiary’s estate; provided, however, that if the Participant has designated
a contingent Designated Beneficiary, then such share shall be paid to the
contingent Designated Beneficiary. If the contingent Designated Beneficiary does
not survive the Participant, then the share otherwise payable to him shall be
paid to the contingent Designated Beneficiary’s estate. As used herein, the term
“Designated Beneficiary” means the person or persons designated by Participant
to receive Benefits in the event of Participant’s death before all amounts
credited to his Account have been paid to him. Participant shall designate the
Designated Beneficiary by delivering to the Company a Payment Election Form that
names the Designated Beneficiary and may change the Designated Beneficiary from
time to time by delivering to the Company a Designated Beneficiary Change Form.
Any such change shall be effective immediately after the form is delivered to
the Company.

e. “SEPARATION FROM SERVICE” DEFINED. For purposes of this Plan, the term
“Separation from Service” means that Participant has separated from service with
the Company and all Affiliates within the meaning of Treas. Reg.
Section 1.409A-1(h). Whether an entity is an “Affiliate” for purposes of this
paragraph (f) shall be determined by substituting the language “at least 50
percent” in place of “at least 80 percent” each place that it appears in Code
Section 1563(a)(1), (2) and (3) (to determine if a controlled group of
corporations exists under Code Section 414(b)) and in Treas. Reg.
Section 1.414(c)-2 (to determine trades or businesses (whether or not
incorporated) that are under common control under Code Section 414(c)).

ARTICLE V - ANTI-ALIENATION; RIGHTS UNSECURED

a. ANTI-ALIENATION. A Participant’s interest in the Plan shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge; and the Company shall not be obligated to make any
payments to persons other than as specifically provided in the Plan. All
payments required to be made under the Plan shall be



--------------------------------------------------------------------------------

made in the regular course of business from the general funds of the Company as
they become due, except that such payments may be made from any trust that the
Company may establish in its discretion in accordance with the terms of Article
VII below.

b. STATUS AS UNSECURED CREDITOR. Neither the Participants, nor their Designated
Beneficiaries, nor any other person or persons having or claiming a right to
payments hereunder or an interest in the Plan shall have either a secured claim
against the assets of the Company or any other right, title, interest, or claim
in or to any specific asset, fund, reserve, account, or property of any kind
whatsoever owned by the Company or in which the Company may have any right,
title or interest now or in the future. Such persons are unsecured creditors of
the Company with respect to any claim for payments or benefits under the Plan
and nothing herein shall be construed to give them the right to enforce such
claim in any manner other than as an unsecured creditor.

ARTICLE VI - CHANGES TO ELECTIONS

Except as provided in the Plan, elections made by a Participant with respect to
his Account are irrevocable.

ARTICLE VII - CHANGE IN CONTROL

At any time before, but not more than five (5) business days after, a change in
control, the Company may contribute to a trust assets in an amount equal to the
aggregate amount payable to Participants under the Plan, which assets shall be
used to assist the Company in making payment to Participants as they come due
under the terms and conditions of the Plan. The trust and any assets held
therein shall conform to the provisions of the model trust described in Revenue
Procedure 92-64 (or any successor thereto). It is the intention of the parties
that the Plan and the arrangements associated therewith (including the trust) be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended. For purposes of the Plan, the term
“change in control” shall mean the occurrence of (i) a merger or consolidation
in which the Company is not the continuing or surviving entity or pursuant to
which the issued and outstanding shares of common stock of the Company are
converted into cash, securities or other property, other than a merger of the
Company in which the holders of issued and outstanding shares of the common
stock of the Company immediately prior to the merger own more than fifty percent
(50%) of the combined voting power of the surviving corporation immediately
after the merger, (ii) the acquisition of shares of the Company’s issued and
outstanding common stock in a single or a series of related transactions, if
immediately thereafter persons who owned shares of such common stock immediately
before such acquisition do not own more than fifty percent (50%) of the combined
voting power of the Company immediately after such acquisition, or (iii) the
sale, transfer or other disposition of all or substantially all of the assets of
the Company.

ARTICLE VIII - MISCELLANEOUS PROVISIONS

a. BOARD TO MANAGE PLAN. The Board shall be responsible for managing, operating
and administrating the Plan, including making decisions pertaining to granting
or denying benefit claims. The Plan shall inure to the benefit of the
Participants and shall be



--------------------------------------------------------------------------------

binding upon the Company, its successors and assigns. The Board shall have
discretion to amend, or terminate (in accordance with Article X) the Plan at any
time and from time to time, provided that no change in the Plan that adversely
affects a Participant or a Designated Beneficiary collecting benefits shall be
made without the written consent of such Participant or a Designated
Beneficiary. The Board shall have the right to interpret the Plan in its sole
and absolute discretion (including the application of Code Section 409A thereto)
and its interpretation thereof such be final and binding on all persons.

b. SEVERABILITY. In the event any provisions of the Plan are found to be void,
illegal or unenforceable, the remaining provisions of this Plan shall
nevertheless be binding with the same force and effect as though the void,
illegal or unenforceable provisions were not a part of the Plan.

c. COPY OF PLAN MAINTAINED BY SECRETARY. The Secretary of the Company shall
maintain a copy of the Plan and any amendments thereto.

d. WITHHOLDING. All payments under the Plan shall be subject to reduction by the
Company for all amounts, if any, that the Company is required to withhold under
federal, state or local tax laws.

e. RESPONSIBILITY FOR TAXES. Participants are solely responsible and liable for
the satisfaction of all taxes, interest and penalties that may arise in
connection with their participation in and receipt of payments under the Plan
(including those arising under Code Section 409A). The Company shall not have
any obligation to indemnify a Participant or otherwise hold him harmless from
any such taxes, interest or penalties.

f. ELECTION FORMS. No election made by a Participant with respect to his Account
shall be valid or recognized by the Company unless the election is made on a
Deferral Election Form, Payment Election Form or Designated Beneficiary Change
Form that is properly completed, duly signed and dated by the Participant, and
delivered to the Company.

g. USE OF CERTAIN TERMS. As required by the context, (i) words in the masculine,
feminine or neuter form shall include the other genders; and (ii) words in the
singular or plural shall include the other in number.

ARTICLE IX - TERMINATION

a. GENERAL. The Company may terminate the Plan at any time. Termination of the
Plan shall not accelerate the time that amounts credited to the Account of a
Participant are paid hereunder. Notwithstanding the immediately preceding
sentence, the Company may elect to liquidate the Plan after termination, and
accelerate the time that such amounts are paid, if all of the following
conditions are satisfied:

 

  (i) The termination and liquidation of the Plan does not occur proximate to a
downturn in the financial health of the Company or any of its Affiliates;

 

  (ii)

The Company and its Affiliates terminate and liquidate all agreements, methods,
programs and other arrangements sponsored by the Company and its



--------------------------------------------------------------------------------

  Affiliates that would be aggregated with any terminated and liquidated
agreements, methods, programs and other arrangements under Treas. Reg.
Section 1.409A-1(c) if the same Participant had deferrals of compensation under
all of the agreements, methods, programs and other arrangements that are
terminated and liquidated;

 

  (iii) No payments in liquidation of the Plan are made within twelve
(12) months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan, other than payments that would be payable
under the terms of the Plan if the action to terminate and liquidate the Plan
had not occurred;

 

  (iv) All payments are made within twenty-four (24) months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan; and

 

  (v) Neither the Company nor any Affiliate will adopt a new plan that would be
aggregated with any terminated and liquidated plan under Treas. Reg.
Section 1.409A-1(c) if the same Participant participated in both plans, at any
time within three (3) years following the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan.

b. CHANGE IN CONTROL The Company may irrevocably terminate and liquidate the
Plan within thirty (30) days preceding or twelve (12) months following a “change
in control event” within the meaning of Treas. Reg. Section 1.409A-3(i)(5),
provided that all agreements, methods, programs and other arrangements sponsored
by the Company and its Affiliates immediately after the time of the change in
control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Treas. Reg.
Section 1.409A-1(c)(2) are terminated and liquidated with respect to each
Participant that experienced the change in control event, so that under the
terms of the termination and liquidation all such Participants are required to
receive all amounts of compensation deferred under the terminated agreements,
methods, programs and other arrangements within twelve (12) months of the date
the Company and its Affiliates irrevocably takes all necessary action to
terminate and liquidate the agreements, methods, programs and arrangements.

c. CORPORATE DISSOLUTION. The Company may irrevocably terminate and liquidate
the Plan within twelve (12) months following a corporate dissolution taxed under
Code Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the amounts deferred
under the Plan are included in the Participants’ gross incomes in the latest of
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received): (i) he calendar year in which the Plan
termination and liquidation occurs; (ii) the first calendar in which the amount
is no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the payment is administratively practicable.

ARTICLE X - EFFECTIVE DATE

This Plan is effective as of July 25, 2012.



--------------------------------------------------------------------------------

EXHIBIT A

GLACIER BANCORP, INC.

NONEMPLOYEE SERVICE PROVIDER

DEFERRED COMPENSATION PLAN

Effective as of July 25, 2012

 

 

DEFERRAL ELECTION FORM

The undersigned (“Participant”) elects to defer compensation under the Glacier
Bancorp, Inc. Nonemployee Service Provider Deferred Compensation Plan (“Plan”)
as provided herein.

1. REASON FOR SUBMITTING FORM.

CHECK ONE OF THE FOLLOWING BOXES:

 

  ¨ INITIAL ELECTION TO DEFER COMPENSATION - Only check this box if you have
never submitted a Deferral Election Form.

 

  ¨ CHANGE AMOUNT OF COMPENSATION DEFERRED - Only check this box if you
previously filed a Deferral Election Form and you now wish to change the amount
of compensation that is deferred under the Plan.

 

  ¨ DISCONTINUE DEFERRAL OF COMPENSATION - Only check this box if you previously
filed a Deferral Election Form and you now wish to discontinue deferral of
compensation under the Plan.

2. AMOUNT DEFERRED. Participant elects to defer the following compensation under
the Plan:

COMPLETE ONE OR MORE OF THE FOLLOWING UNLESS YOU ARE ELECTING TO DISCONTINUE
DEFERRAL OF COMPENSATION

 

     Dollar amount or percentage of salary payable in cash (not to exceed in
either case 50% of annual base salary)      Dollar amount or percentage of cash
bonuses (not to exceed in either case 100% of such bonus)      Dollar amount or
percentage of director fees (not to exceed in either case 100% of such fees)

THIS ELECTION TO DEFER COMPENSATION SHALL REMAIN IN EFFECT UNTIL CHANGED OR
REVOKED, AS PROVIDED IN THE PLAN. A CHANGE OR REVOCATION OF AN ELECTION TO DEFER
COMPENSATION IS GENERALLY NOT EFFECTIVE UNTIL THE CALENDAR YEAR AFTER THE
CALENDAR YEAR IN WHICH



--------------------------------------------------------------------------------

YOU DELIVER A NEW DEFERRAL ELECTION FORM TO THE COMPANY. SEE ARTICLE II OF THE
PLAN.

PARTICIPANT:

 

 

    Date:  

 

Print name:  

 

     

PARTICIPANT’S SIGNATURE HERETO WITNESSED BY:

 

 

    Date:  

 

Print name:  

 

     



--------------------------------------------------------------------------------

EXHIBIT B

GLACIER BANCORP, INC.

INDEPDENDENT SERVICE PROVIDER

DEFERRED COMPENSATION PLAN

Effective as of July 25, 2012

 

 

PAYMENT ELECTION FORM

The undersigned (“Participant”) elects to receive payments under the Glacier
Bancorp, Inc. Nonemployee Servicer Provider Deferred Compensation Plan (“Plan”)
from his Account (as defined in the Plan) as provided herein.

1. PAYMENT TRIGGER EVENTS. Participant IRREVOCABLY elects to have amounts
credited to his Account paid to him on, or beginning on, the first day of the
first month immediately following the month in which the following Payment
Trigger Event occurs:

CHECK ONE OF THE FOLLOWING BOXES:

 

  ¨ Separation from Service;

 

  ¨ Attainment of age of sixty-five (65);

 

  ¨ The following anniversary date of Participant’s Separation from Service
            (write 1st, 2nd, 3rd, 4th or 5th in space); or

 

  ¨

The following anniversary date of Participant’s attainment of age sixty-five
(65)             (write 1st, 2nd, 3rd, 4th or 5th in space).

NOTE: IF YOU ELECT “ATTAINMENT OF AGE SIXTY-FIVE (65)” OR “THE FOLLOWING
ANNIVERSARY DATE OF PARTICIPANT’S ATTAINMENT OF AGE SIXTY-FIVE (65),” THEN YOU
MAY NOT DEFER COMPENSATION, IF ANY, EARNED FOR SERVICES PERFORMED AFTER THE
OCCURRENCE OF SUCH PAYMENT TRIGGER EVENT.

2. FORM OF PAYMENT. Participant IRREVOCABLY elects to have amounts credited to
his Account paid to him on, or beginning on, the date described in paragraph 2
hereof in the following form:

CHECK ONE OF THE FOLLOWING BOXES:

 

  ¨ Single lump-sum; or

 

  ¨ Equal annual installments over a period of five (5) years



--------------------------------------------------------------------------------

3. DESIGNATED BENEFICIARY.

a. PRIMARY DESIGNATED BENEFICIARY. Participant elects to have the unpaid balance
of his Account (“Remaining Balance”) paid, within ninety (90) days following his
death, in a single lump-sum to the following primary Designated
Beneficiary(ies):

 

Name of Primary Designated
Beneficiary

 

Social Security Number

 

Mailing Address

 

Percent of Death Benefit

                       

If a primary Designated Beneficiary predeceases Participant, then the Remaining
Balance shall be paid instead, within ninety (90) days following Participant’s
death, to the primary Designated Beneficiary’s estate; provided, however, that
if Participant has named a contingent Designated Beneficiary in paragraph 3.b,
then the Remaining Balance shall be paid instead as provided in such paragraph.

b. CONTINGENT DESIGNATED BENEFICIARY. Participant elects to have the Remaining
Balance paid, within ninety (90) days following his death, in a single lump-sum
to the following contingent Designated Beneficiary(ies):

 

Name of Contingent Designated
Beneficiary

 

Social Security Number

 

Mailing Address

 

Percent of Death Benefit

                 

If a contingent Designated Beneficiary predeceases Participant, then the
Remaining Balance shall be paid instead, within ninety (90) days following
Participant’s death, to the contingent Designated Beneficiary’s estate.

4. WITHHOLDING. All payments under the Plan shall be subject to reduction by the
Company for all amounts, if any, that the Company is required to withhold under
federal, state or local tax laws.

5. CAPITALIZED TERMS. Capitalized terms not otherwise defined herein have the
meaning given to those terms in the Plan.

6. PLAN CONTROLS. This Payment Election Form is subject to the terms and
conditions of the Plan, which may cause payments to be paid either sooner or
later, and in a different form, than elected by Participant hereunder.



--------------------------------------------------------------------------------

PARTICIPANT ACKNOWLEDGES THAT HE HAS RECEIVED A COPY OF THE PLAN, HAS READ IT
AND AGREES TO BE BOUND BY IT.

PARTICIPANT:

 

 

    Date:  

 

Print name:  

 

     

PARTICIPANT’S SIGNATURE HERETO WITNESSED BY:

 

 

    Date:  

 

Print name:  

 

     



--------------------------------------------------------------------------------

EXHIBIT C

GLACIER BANCORP, INC.

NONEMPLOYEE SERVICE PROVIDER

DEFERRED COMPENSATION PLAN

Effective as of July 25, 2012

 

 

DESIGNATED BENEFICIARY CHANGE FORM

The undersigned (“Participant”) elects to change the Designated Beneficiary(ies)
of his Account under the Glacier Bancorp, Inc. Nonemployee Servicer Provider
Deferred Compensation Plan (“Plan”) as provided herein.

1. PRIMARY DESIGNATED BENEFICIARY. Participant elects to have the unpaid balance
of his Account (“Remaining Balance”) paid, within ninety (90) days following his
death, in a single lump-sum to the following primary Designated
Beneficiary(ies):

 

Name of Primary Designated
Beneficiary

 

Social Security Number

 

Mailing Address

 

Percent of Death Benefit

           

If a primary Designated Beneficiary predeceases Participant, then the Remaining
Balance shall be paid instead, within ninety (90) days following Participant’s
death, to the primary Designated Beneficiary’s estate; provided, however, that
if Participant has named a contingent Designated Beneficiary in paragraph 2,
then the Remaining Balance shall be paid instead as provided in such paragraph.

2. CONTINGENT DESIGNATED BENEFICIARY. Participant elects to have the Remaining
Balance paid, within ninety (90) days following his death, in a single lump-sum
to the following contingent Designated Beneficiary(ies):

 

Name of Contingent Designated
Beneficiary

 

Social Security Number

 

Mailing Address

 

Percent of Death Benefit

           

If a contingent Designated Beneficiary predeceases Participant, then the
Remaining Balance shall be paid instead, within ninety (90) days following
Participant’s death, to the contingent Designated Beneficiary’s estate.



--------------------------------------------------------------------------------

3. CAPITALIZED TERMS. Capitalized terms not otherwise defined herein have the
meaning given to those terms in the Plan.

4. PRIOR ELECTIONS SUPERSEDED. This Change in Designated Beneficiary Form
supersedes any forms dated prior to the date hereof that name Designated
Beneficiaries of Participant’s Account.

PARTICIPANT:

 

 

    Date:  

 

Print name:  

 

     

PARTICIPANT’S SIGNATURE HERETO WITNESSED BY:

 

 

    Date:  

 

Print name:  

 

     